Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
The Abstract and Specification filed on 04/16/2020 has been entered by the Examiner.
The Drawings filed on 04/16/2020 has been approved by the Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of a sub frame structure of a subframe arranged below a power plant room located in a forward part of a vehicle in claim 1 including especially the construction of U-shaped brackets each of which is disposed at a front portion of a corresponding one of the left-right pair of extension members, the U-shaped brackets each extending downward and inclined forward in the vehicle front-rear direction in side view, wherein each of the left-right pair of extension members has left and right side faces spaced apart in the vehicle width direction, wherein each of the U-shaped brackets is made from a flat plate and included a left-right pair of connection portions respectively connected to the left and right side faces of the corresponding one of the left-right pair extension member, and wherein each of the U-shaped brackets has a bottom face portion having a sloped surface that . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612